        Case 2:19-cv-05988-MMB Document 15 Filed 11/19/20 Page 1 of 9




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                               :
SADDAM ABDULLAH,                               :
                           Plaintiff,          :
                                               :             Civil Action
                    v.                         :             No. 19-5988
                                               :
BLANCHE CARNEY et al.,                         :
                      Defendants.              :


                                        ORDER

      AND NOW, this _________ day of __________________, 2020, upon consideration of

the Motion to Dismiss of Blanche Carney, John Delaney, Edward Miranda, Sergeant Miles and

Seargeant Lebesco, it is HEREBY ORDERED that the Motion is GRANTED. It is FURTHER

ORDERED that all claims against Blanche Carney, John Delaney, Edward Miranda, Sergeant

Miles and Seargeant Lebesco are DISMISSED.



                                                      BY THE COURT:



                                                      ____________________________
         Case 2:19-cv-05988-MMB Document 15 Filed 11/19/20 Page 2 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
SADDAM ABDULLAH,                                     :
                              Plaintiff,             :
                                                     :             Civil Action
                      v.                             :             No. 19-5988
                                                     :
BLANCHE CARNEY et al.,                               :
                      Defendants.                    :



              MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       Defendants, Blanche Carney, John Delaney, Edward Miranda, Sergeant Miles and

Seargeant Lebesco (collectively “Defendants”), hereby file this Motion to Dismiss for failure to

state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). In support of this motion,

Defendants incorporate the attached Memorandum of Law. Defendants respectfully request that

this Court dismiss Plaintiff’s Complaint as set forth below.




Date: November 19, 2020                              Respectfully submitted,

                                                     /s/ Jenna L. Jankowski
                                                     Jenna L. Jankowski
                                                     Assistant City Solicitor
                                                     Pa. Attorney ID No. 326752
                                                     City of Philadelphia Law Department
                                                     1515 Arch Street, 14th Floor
                                                     Philadelphia, PA 19102
                                                     215-683-5443 (phone)
                                                     215-683-5397 (fax)
                                                     jenna.jankowski@phila.gov
         Case 2:19-cv-05988-MMB Document 15 Filed 11/19/20 Page 3 of 9




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                      :
SADDAM ABDULLAH,                                      :
                               Plaintiff,             :
                                                      :              Civil Action
                       v.                             :              No. 19-5988
                                                      :
BLANCHE CARNEY et al.,                                :
                      Defendants.                     :


                    MEMORANDUM OF LAW IN SUPPORT OF
               MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

       Plaintiff Saddam Abdullah has filed a complaint against Philadelphia Department of

Prisons (“PDP”) employees Blanche Carney, John Delaney, Edward Miranda, Sergeant Miles and

Sergeant Lebesco (collectively “Defendants”) for alleged violations of his civil and statutory rights

under 42 U.S.C. § 1983. Plaintiff’s claims must be dismissed because Plaintiff has failed to plead

adequate facts supporting them. Accordingly, this Court should dismiss Plaintiff’s Complaint.

   I. BACKGROUND AND CASE SUMMARY


   On December 18, 2019, Plaintiff filed his initial complaint in this matter (Doc. No. 3).

Following Plaintiff’s filing of his complaint, this Court dismissed Plaintiff’s claims against the

Defendants in their official capacities, claims based on denial of outdoor exercise and claims based

on censorship, destruction, or other interference with Plaintiff’s mail. (Doc. No. 8). Plaintiff was

permitted to proceed on his claim challenging his placement in administrative segregation.



   Plaintiff alleges that on or about August 27, 2019, while he was incarcerated at Curran-

Fromhold Correctional Facility (“CFCF”) in Philadelphia, he was moved from general population
         Case 2:19-cv-05988-MMB Document 15 Filed 11/19/20 Page 4 of 9




to administrative segregation by Sergeant Miles and Sergeant Lebesco. (Compl. ECF No. 3 at 1).

Plaintiff filed grievances with Deputy Warden Miranda about his placement in administrative

segregation and his lack of access to mail and outdoor recreation. He claims Warden Delaney and

Commissioner Carney received notice of those grievances. He alleges Defendants “collectively

conspired to disregard [his] First and Fourteenth Amendment Constitutional rights by agreeing to

keep [Abdullah] under inhumane conditions, under false and fraudulent allegations and false

representations that there was an ongoing internal affairs investigation.” See id. at 14.


   II. STANDARD OF REVIEW


   A plaintiff cannot survive a motion to dismiss under Rule 12(b)(6) without pleading “factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Under this standard,

“[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” See id. Put differently, while a court should accept the truth of a

complaint’s factual allegations, it should not credit a plaintiff’s “bald assertions” or “legal

conclusions.” Morse v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (citations and

quotations omitted).

   III. ARGUMENT


   A. Plaintiff’s Claims Against Defendants Carney, Delaney and Miranda Must be
      Dismissed Because none of these Individuals Were Actually Involved in the Events
      Giving Rise to this Lawsuit.



       The Court should dismiss all claims as to Defendants Blanche Carney, John Delaney,

Edward Miranda, Sergeant Miles and Sergeant Lebesco because despite making generic and
         Case 2:19-cv-05988-MMB Document 15 Filed 11/19/20 Page 5 of 9




conclusory averments as to their involvement in causing his alleged harms, Plaintiff fails to set

forth any facts actually connecting these defendants with the alleged incident. A plaintiff cannot

sustain a § 1983 claim without averring the existence of each defendant’s personal involvement in

the actions giving rise to the complaint. See Rode v. Dellarciprete, 845 F.2d 1195, 1207 (3d Cir.

1988). This rule requires a complaint to include “allegations of personal direction or of actual

knowledge and acquiescence,” and such allegations “must be made with appropriate particularity.”

See id. Therefore, a plaintiff cannot survive a motion to dismiss by merely making conclusory

allegations of personal involvement. See Santiago v. Warminster Twp., 629 F.3d 121, 131 (3d Cir.

2010) (holding that an allegation that supervisors “told [police officers] to do what they did” was

conclusory and failed to state a claim).


        Although Plaintiff generically attributes his detention in the administrative segregation unit

at CFCF and the conditions in that unit to the Defendants, Plaintiff does not allege actual

involvement by the Defendants in the decision to place Plaintiff in the administrative segregation

unit.

        As to Defendants Miranda, Delaney and Carney, Plaintiff asserts he filed grievances to

Defendant Miranda, which “Delaney and Carney also reviewed” concerning his mail, lack of

outdoor exercise and “wrongful confinement in administrative segregation”. (Compl. ECF No. 3

at 14). Plaintiff does not plead that any of these individuals dictated that he be housed in the

administrative segregation unit. With respect to Delaney, Plaintiff pleads no facts as to any actions

he took to contribute to his alleged harms. Delaney was merely copied on Carney’s response to

Plaintiff’s grievance. And although Plaintiff contends Carney and Miranda reviewed Plaintiff’s

grievance and informed him that he would “remain in segregated housing until the outcome of an

internal affairs investigation,” Plaintiff pleads no facts suggesting that Defendants Carney and/or
          Case 2:19-cv-05988-MMB Document 15 Filed 11/19/20 Page 6 of 9




Miranda actually took any actions to contribute to his alleged harms. (Compl. ECF No. 3 at page

4). As to Sergeants Miles and Lebesco, Plaintiff merely states that those Defendants “ordered

Plaintiff to be sent” to administrative segregation. (Compl. ECF No. 3 at 9). Although Plaintiff

claims these Defendants “ordered” him to be moved, there is no factual allegation made that Miles

and/or Lebesco were involved with Plaintiff’s detention in administrative segregation outside of

moving him there from his previous housing assignment. In short, these allegations are conclusory

and boilerplate and therefore should be dismissed.



         B.      Plaintiff Fails to State a Claim for Civil Conspiracy as to Defendants Carney,
                 Delaney and Miranda.


         Plaintiff fails to allege any facts to support his claim for civil conspiracy. “To prove a civil

conspiracy, it must be shown that two or more persons combined or agreed with intent to do an

unlawful act or to do an otherwise lawful act by unlawful means.” Thompson Coal Co. v. Pike

Coal Co., 412 A.2d 466, 472 (Pa. 1979). Plaintiff accuses Defendants of “collectively conspir[ing]

to disregard [his] First and Fourteenth Amendment Constitutional rights by agreeing to keep

[Abdullah] under inhumane conditions, under false and fraudulent allegations and false

representations that there was an ongoing internal affairs investigation.” (Compl. ECF No. 3 at

14). In doing so, Plaintiff has failed to allege a single fact to support this claim. As such, Plaintiff’s

conspiracy claim must be dismissed with respect to all Defendants.


    C.      Plaintiff Fails to State a Claim for Improper Placement in Administrative
         Segregation


         As this Court previously noted when it dismissed Plaintiff’s initial complaint, “[d]etention

    officials’ restrictions on pretrial detainees will constitute punishment prohibited by the Due
     Case 2:19-cv-05988-MMB Document 15 Filed 11/19/20 Page 7 of 9




Process Clause when: (1) “there is a showing of express intent to punish on the part of [those]

[ ] officials”; (2) “the restriction or condition is not rationally related to a legitimate non-

punitive government purpose,” i.e., “if it is arbitrary or purposeless”; or (3) “the restriction is

excessive in light of that purpose.” June 17, 2020 Memorandum, Baylson, J. (Doc. No. 7)

(citing Steele v. Cicchi, 855 F.3d 494, 504 (3d Cir. 2017) (remaining citations and alterations

in original)). (Doc. No. 7). In other words, if officials can articulate a legitimate managerial

concern for placement of the detainee in restricted housing, a substantive due process claim is

foreclosed. Stevenson, 495 F.3d at 69 (“Although the substantive and procedural due process

evaluations are distinct, a showing by the prison officials that a restrictive housing assignment

is predicated on a legitimate managerial concern and is therefore not arbitrary or purposeless,

will typically foreclose the substantive due process inquiry”).

   Here, Plaintiff simply alleges no facts to support a due process violation. He never pleads

whether he posed a risk of harm to other inmates or staff at the institution, nor does he mention

the stated reason for his placement in administrative segregation. Absent any facts indicating

that he should not have been placed in administrative segregation or that he was placed there

for an impermissible purpose, Plaintiff simply has not stated a claim for relief.
         Case 2:19-cv-05988-MMB Document 15 Filed 11/19/20 Page 8 of 9




   IV. CONCLUSION

   For the reasons set forth above, Plaintiff’s claims should be dismissed with prejudice as set

forth herein.



Date: November 19, 2020                            Respectfully submitted,

                                                   /s/ Jenna L. Jankowski
                                                   Jenna L. Jankowski
                                                   Assistant City Solicitor
                                                   Pa. Attorney ID No. 326752
                                                   City of Philadelphia Law Department
                                                   1515 Arch Street, 14th Floor
                                                   Philadelphia, PA 19102
                                                   215-683-5443 (phone)
                                                   215-683-5397 (fax)
                                                   jenna.jankowski@phila.gov
         Case 2:19-cv-05988-MMB Document 15 Filed 11/19/20 Page 9 of 9




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     :
SADDAM ABDULLAH,                                     :
                              Plaintiff,             :
                                                     :              Civil Action
                      v.                             :              No. 19-5988
                                                     :
BLANCHE CARNEY et al.,                               :
                      Defendants.                    :


                                CERTIFICATE OF SERVICE

       I hereby certify that on the date below, the Defendants’ Motion to Dismiss Plaintiff’s

Complaint was filed via the Court’s electronic filing system and is available for downloading.

       I also certify that a copy has been served on the below date upon the Plaintiff by certified

mail, as follows:

Saddam Abdullah
1024989
CFCF
7901 State Road
Philadelphia, PA 19136
Appearing pro se


Date: November 19, 2020                             Respectfully submitted,

                                                     /s/ Jenna L. Jankowski
                                                     Jenna L. Jankowski
                                                     Assistant City Solicitor
                                                     Pa. Attorney ID No. 326752
                                                     City of Philadelphia Law Department
                                                     1515 Arch Street, 14th Floor
                                                     Philadelphia, PA 19102
                                                     215-683-5443 (phone)
                                                     215-683-5397 (fax)
                                                     jenna.jankowski@phila.gov
